DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed March 12, 2021, with respect to the rejection(s) of claim(s) 27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Lange et al. (US 2017/0026107).
Lange, which also teaches a terrestrial repeater, teaches a combiner circuit communicatively coupled to the first remote unit and the second remote unit (Figure 1, Section 0047, there is a combiner circuit in the host or master unit (10) that is coupled to the remote units (11), only the useful signals from the remote units are combined) , the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20040092077) in view of Lange et al. (US 2017/0026107).
Regarding Claim 27, Choi teaches a system, comprising: a first remote unit for a first signal repeater coupled to a first receive antenna, the first remote unit including a first converter circuit configured to convert a first optical signal from a first master unit of the first signal repeater into a first intermediate electrical signal (Figure 2, Pages 6 
Choi does not teach a combiner circuit communicatively coupled to the first remote unit for the first signal repeater and the second remote unit for the second signal repeater, the combiner circuit configured to receive the first amplified intermediate electrical signal from the first remote unit and the second amplified intermediate electrical signal from the second remote unit, to generate, from the first amplified intermediate electrical signal and the second amplified intermediate electrical signal, a combined electrical signal, and to couple the combined electrical signal to a retransmission antenna.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention modify the system of Choi with the above features of Lange for the purpose of detection of unused portions of a frequency band in order to improve the performance of the overall system as taught by Lange.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

to convert the output electrical feedback signal into the optical feedback signal and to provide the optical feedback signal to the master unit, wherein said master unit is a part of the signal repeater
	Therefore Claim 16 and its dependent claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
April 12, 2021